DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 9/14/2021.
Claims 8, and 18 have been amended in this action.
Claims 9, and 19 have been canceled in this action.
Claims 1-8, 10-18, and 20 are pending.
Claims 1-8, 10-18, and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Brient (Reg. No. 44,561) on 12/15/2021.

Amendments in the Claims:
	This listing of claims will replace all prior version and listings of claim in the application.
Listing of Claims:
1. (Original) A method comprising: 

in response to detecting the request to initiate the transaction, generating, by the computing hardware, a unique consent receipt key for the transaction and transaction data for the transaction; 
detecting, by the computing hardware, a data subject access request associated with the data subject, the data subject access request comprising a data subject access request parameter; 
verifying, by the computing hardware, an identity of the data subject by comparing the transaction data to the unique consent receipt key to determine that the transaction data comprises a subset of consent receipt key data associated with the unique consent receipt key; and 
in response to verifying the identity of the data subject, causing, by the computing hardware and based on the data subject access request parameter, a processing of the data subject access request using the personal data.  

2. (Original) The method of Claim 1, further comprising providing, by the computing hardware, the transaction data to the data subject for storage on an electronic device.  

3. (Original) The method of Claim 2, wherein verifying the identity of the data subject comprises causing access of the transaction data at the electronic device.  



5. (Original) The method of Claim 1, the method further comprising causing storage of the transaction data in a cookie.  

6. (Original) The method of Claim 5, wherein: 
detecting the request to initiate the transaction occurs in response to initiation of the transaction via a web browser on a user device; and 
the method further comprises causing, by the computing hardware, storage of the cookie for access by the web browser.  

7. (Original) The method of Claim 6, wherein: 
detecting the data subject access request comprises detecting the data subject access request from the web browser; and 
verifying the identify of the data subject comprises detecting that the cookie is accessible to the web browser.  

8. (Currently Amended) A system comprising: 
a non-transitory computer-readable medium storing instructions; and 

receiving an indication of consent by a data subject to processing of personal data associated with the data subject as part of a transaction involving the processing of the personal data; 
in response to receiving the indication of the consent, generating a unique consent receipt key for the transaction and transaction data for the transaction; 
receiving a data subject access request associated with the data subject, the data subject access request comprising a data subject access request parameter;
verifying an identity of the data subject based on the transaction data by comparing the transaction data to receipt definitions associated with the unique consent receipt key; and 
in response to verifying the identity of the data subject, processing the data subject access request based on the data subject access request parameter using the personal data.  

9. (Canceled) 

10. (Original) The system of Claim 8, wherein: 
the operations further comprise providing the transaction data for storage on a user device; 

verifying the identity of the data subject based on the transaction data comprises accessing the transaction data on the user device.  

11. (Original) The system of Claim 8, wherein the operations further comprise generating a cookie based on the transaction data and storing the cookie at a web browser via which the indication of the consent was received.  

12. (Original) The system of Claim 11, wherein receiving the data subject access request comprises receiving the data subject access request via the web browser.  

13. (Original) The system of Claim 12, wherein verifying the identity of the data subject based on the transaction data comprises verifying the identity of the data subject in response to determining that the cookie is stored at the web browser.  

14. (Original) The system of Claim 8, wherein: 
the operations further comprise, in response to receiving the indication of the consent, generating a transaction receipt for the transaction, the transaction receipt comprising receipt definitions; and135PATENT 
Attorney Docket No. 1120-02091-US-CPCN2transmitting the transaction receipt to a consent management system for storage.  



16. (Original) The system of Claim 14, wherein verifying the identity of the data subject based on the transaction data further comprises comparing the transaction data to the transaction receipt to determine that the transaction data comprises a subset of the receipt definitions.  

17. (Original) The system of Claim 8, wherein the operations further comprise in response to a failure to verify the identity of the data subject, terminating the data subject access request.  

18. (Currently Amended) A system comprising: 
a non-transitory computer-readable medium storing instructions; and 
a processing device communicatively coupled to the non-transitory computer-readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving, via a web browser on a user device, an indication of consent by a data subject to processing of personal data associated with the data subject as part of a transaction involving the processing of the personal data; 
in response to receiving the indication of the consent, generating a unique consent receipt key for the transaction and transaction data for the transaction; 

verifying an identity of the data subject based on determining that the unique cookie is accessible to the web browser, wherein verifying the identify of the data subject comprises comparing the transaction data in the unique cookie to receipt definitions associated with the unique consent receipt key; and 
in response to verifying the identity of the data subject, processing the data subject access request based on the data subject access request parameter using the personal data.  

19. (Canceled)

20. (Original) The system of Claim 18, wherein verifying the identity of the data subject based on determining that the unique cookie is accessible to the web browser comprises:
accessing a cookie store for the web browser; 
accessing a plurality of cookies stored in the cookie store; and 
determining that the plurality of cookies include the unique cookie.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-8, 10-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191